Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
1.             An examiner’s amendment to the record appears below. Should the 
changes and/or additions be unacceptable to applicant, an amendment may be 
filed as provided by 37 CFR 1.312. To ensure consideration of such an 
amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this Examiner amendment has been given by Stephen C. 
Beuerle (Reg. No. 38,380) on 02/04/2022.


In the claims:   
 
In claim 1, lines 10-11; “with two side walls that overlap the side walls of the teeth; a 
controller configured to control the roller rack and pinion mechanism” has been 
changed to --with two side walls that overlap the side walls of the teeth, wherein the 
pinion includes a plurality of roller members circumferentially spaced between the 
two side walls and the rack includes a plurality of roller member receiving segments 
between the teeth; a controller configured to control the roller rack and pinion 
mechanism--.


imparting motion to the carriage assembly”  has been changed to --with two side 
walls that overlap the side walls of the teeth, wherein the pinion includes a plurality 
of roller members circumferentially spaced between the two side walls and the rack 
includes a plurality of roller member receiving segments between the teeth; 
imparting motion to the carriage assembly--.

In claim 6, line 1; “The method of claim 6” has been changed to --The method of 
claim 5--.

In claim 7, line 1; “The method of claim 6” has been changed to --The method of 
claim 5--.

In claim 8, line 1; “The method of claim 6” has been changed to --The method of 
claim 5--.

In claim 9, lines 13-15; “wherein the roller rack and pinion mechanism includes a 
rack with a plurality of teeth with side walls, and a pinion with two side walls that 
overlap the side walls of the teeth.” has been changed to --wherein the roller rack 
and pinion mechanism includes the rack with a plurality of teeth with side walls, 
and the roller pinion with two side walls that overlap the side walls of the teeth, 
wherein the roller pinion includes a plurality of roller members circumferentially 
spaced between the two side walls and the rack includes a plurality of roller 


In claim 10, line 1; “The roller rack and pinion mechanism of claim 11” has been 
changed to --The roller rack and pinion mechanism of claim 9--.

In claim 11, line 1; “The roller rack and pinion mechanism of claim 11” has been 
changed to --The roller rack and pinion mechanism of claim 9--.

In claim 12, line 1; “The roller rack and pinion mechanism of claim 11” has been 
changed to --The roller rack and pinion mechanism of claim 9--.

Claim 13 has been cancelled. 


Reasons for Allowance              
        Claims 1-12 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach that the roller pinion includes a plurality of roller members circumferentially spaced between the two side walls and the rack includes a plurality of roller member receiving segments between the teeth, in combination with other limitations set forth in claims 1, 5 and 9.
	

and pinion mechanism includes the rack with a plurality of teeth with side walls, 
and the roller pinion with two side walls that overlap the side walls of the teeth, 
wherein the roller pinion includes a plurality of roller members circumferentially 
spaced between the two side walls and the rack includes a plurality of roller 
member receiving segments between the teeth.
            
                Crane (3,926,086) teaches a roller rack and pinion mechanism includes 
a rack 82 with a plurality of teeth 91 with side walls, and a roller pinion (100 
including the side plates; Figs. 8-9)  with two side walls (defined by the side plates) 
that overlap the side walls of the teeth 9. See Figs. 8-9 in Crane.

              However, Soejima in view of Crane does not teach that the roller pinion 
includes a plurality of roller members circumferentially spaced between the two side 
walls and the rack includes a plurality of roller member receiving segments between 
the teeth, as set forth in claims 1, 5 and 9.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1, 5 and 9. 
 


Conclusion 
 3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
   February 4, 2022